SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK 1[Sun Income Riser] Guaranteed Minimum Withdrawal Benefit Rider This rider is made part of the Contract to which it is attached and is effective on the Rider Date as shown on the Contract Specifications. Except as stated in this rider, it is subject to the provisions contained in the Contract. DEFINITIONS Account:the Accumulation Account as set forth in the Contract section titled Contract Values During Accumulation Period. Account Value:the Accumulation Account Value as set forth in the Contract section titled Contract Values During Accumulation Period. Annual Withdrawal Amount:an annual dollar amount calculated as a percentage of the Withdrawal Benefit Base beginning on the Coverage Date. Bonus Base:the amount used to calculate any bonus amounts during the Bonus Period. Bonus Period:a2[ten] year period beginning on the Rider Date. Coverage Date:the
